Exhibit 10.47

 

Egr. Sig.

Michele Conforti
38 Eaton Mews South
London SW1W9HR (UK)

 

Dear Mr.

Michele Conforti
38 Eaton Mews South
London SW1W9HR (UK)

Il presente documento costituisce l'aggiornamento della precedente lettera di
distacco datata 22 Aprile 2013. Tale aggiornamento sostituisce interamente Ia
precedente lettera di distacco che quindi non e´ piu´ effettiva ed in forza.

La presente per comunicarLe che, a far data dal 14 Maggio 2014, Lei verrà
temporaneamente distaccato presso Ia nostra holding, Affinion International
Holdings Limited, in UK, ove assumerà le funzioni di responsabile dell´area
commerciale, operativa, sviluppo corporate e prodotti con incarico di
armonizzare le procedure economiche, commerciali e operative del Gruppo Affinion
International.

 

This amendment and restated secondment letter amends and restates in its
entirely the previous secondment letter dated 22 April 2013, which shall be of
no further force and effect.

I have pleasure in confirming that from the 14 May 2014 you will be temporarily
seconded to our holding company Affinion International Holdings Limited, in UK,
where you will have the duties of head of the commercial, operations and
corporate/products development areas, with the duty of harmonizing the economic,
commercial and operative procedures & controls of the Affinion International
Group.

In ogni caso, Le sue mansioni Le saranno più ampiamente dettagliate con
comunicazione separata della Affinion International Holdings Limited.

 

In any case, your duties will be better specified by Affinion International
Holdings Limited.

Tale distacco è determinato dalla necessità per Ia nostra società di
implementare le sinergie infragruppo e l'armonizzazione delle procedure
economiche, commerciali e operative.

 

The prospected secondment is due by the necessity to develop and implement the
synergy within the Group companies, and harmonize the economic, commercial and
operative procedures.

II distacco avrà Ia durata di mesi 24, salvo revoca anticipata da parte nostra e
al termine dello stesso, salvo che ciascuna delle parti abbia notificato
all'altra il proprio intento di non rinnovare il presente accordo di distacco
inviando comunicazione scritta entro un mese dall'inizio del periodo successivo
o dall'eventuale data successiva stabilita come scadenza del presente accordo di
distacco, lo stesso sarà automaticamente rinnovato per un periodo addizionale di
un anno. Nel caso in cui una o entrambe le parti scelgano di non rinnovare il
presente accordo di distacco, Lei riprenderà servizio presso Ia nostra società
nelle mansioni attualmente svolte o in altre equivalenti alle condizioni di cui
al suo contratto di impiego.

 

The secondment will have a duration of 24 months, except in case of anticipated
revocation and at the end of it, unless either party shall have given notice to
the other of its intent not to renew this secondment agreement by providing
written notice at least one month prior to the initial or any subsequent
scheduled expiration date, this secondment agreement shall automatically renew
for an additional one-year period. In the event one or both parties elect not to
renew this secondment agreement, subject to your employment agreement, you will
be allowed to rejoin our company in your actual (or equivalent) Job Title.

Ciascuna parte potrà porre fine al presente distacco dando preavviso scritto di
almeno sei mesi. Resta naturalmente inteso che il distacco cesserà naturalmente,
senza bisogno di preavviso alcuno, in caso di risoluzione del rapporto di
lavoro.

 

The present secondment will be terminable on six months written notice by either
party or immediately upon termination of the employment agreement.

II presente distacco non costituisce in alcun modo impegno da parte nostra a
garantire una durata minima del rapporto o del distacco di 24 mesi.

 

Under no circumstances shall the secondment guarantee a minimum length of the
relationship (for the initial 24 months secondment or otherwise).

La preghiamo di volerci restituire copia della presente firmata per
accettazione.

 

Please sign the present letter of acceptance and let us have a copy of it.

--------------------------------------------------------------------------------

Cordiali saluti

 

Kind regards

09 Maggio 2014

Milano, Italia

Affinion International S.r.l.

/s/  Steve Dyde                          

Per accettazione

09 Maggio 2014

Milano, Italia

Michele Conforti

/s/ Michele Conforti                    

 

 

9th May 2014

Milan, Italy

Affinion International S.r.l.

/s/  Steve Dyde                          

For acceptance

9th May 2014

Milan, Italy

Michele Conforti

/s/ Michele Conforti                    

 

 

2